Jackson, Judge.
The plaintiff, Delaney, the defendant, Anderson, and another were in partnership. Anderson bought out Delaney, and the terms of sale were in writing, and to the effect that Anderson was to assume all the liabilities of the firm, and took the entire interest of Delaney. Delaney sued Anderson for a board bill due to the third partner from Delaney individually, and offered to show by parol that such was the contract, and that the board bill appeared on the cash book. The court rejected the evidence. We think the court did right. The written obligation was to pay the liabilities of the firm. The firm did not owe this money; a note of it being on the firm cash book did not make it a liability of the firm. To have admitted the proof would have been to add to and vary, indeed, to change the obligation of the writing: Code, section, 3800.
Judgment affirmed.